


Exhibit 10.1


CREDIT AGREEMENT


THIS CREDIT AGREEMENT (as amended, restated, modified or otherwise supplemented
from time to time, this “Agreement”) is entered into as of October 23, 2013, by
and between LINEAR TECHNOLOGY CORPORATION, a Delaware corporation (“Borrower”),
and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).


RECITALS


Borrower has requested that Bank extend or continue credit to Borrower as
described below, and Bank has agreed to provide such credit to Borrower on the
terms and conditions contained herein.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:


ARTICLE I
DEFINITIONS; INTERPRETATION


SECTION 1.1.    DEFINITIONS. As used in this Agreement and unless otherwise
expressly indicated, or unless the context clearly requires otherwise, the
following terms shall have the following meanings:


“AAA” has the meaning ascribed thereto in Section 8.11(b) hereof.


“Change in Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act,
but excluding any employee benefit plan of such person or its Subsidiaries, and
any Person acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a “person” or “group”
shall be deemed to have “beneficial ownership” of all Equity Interests that such
“person” or “group” has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of more than forty percent (40%) of the Equity Interests
of Borrower entitled to vote in the election of members of the board of
directors (or equivalent governing body) of Borrower.


“Closing Date” has the meaning ascribed thereto in Section 4.1 hereof.


“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder.


“Convertible Debt Security” means any debt security the terms of which provide
for the conversion thereof into Equity Interests, cash or a combination of
Equity Interests and cash.


“Debtor Relief Laws” means the Bankruptcy Reform Act, Title 11 of the United
States Code, and all other liquidation, conservatorship, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief laws of the United States
or other applicable jurisdictions from time to time in effect.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of notice, the passage of time, or both, would constitute
an Event of Default.


“Domestic Subsidiary” of a Person means any Subsidiary of such Person that is
not (i) a Foreign Subsidiary, (ii) a Foreign Subsidiary Holdco or (iii) any
Subsidiary wholly-owned by a Foreign Subsidiary. Unless otherwise specified, all
references herein to a “Domestic Subsidiary” or to “Domestic Subsidiaries” shall
refer to a Domestic Subsidiary or Domestic Subsidiaries of Borrower.


“EBITDA” means, for any period, for Borrower and its Subsidiaries on a
consolidated basis, determined in accordance with GAAP, the sum (without
duplication) of: (a) the net income (or net loss) for such period; plus (b) all
amounts treated as expenses for such period for depreciation, interest
(including, without limitation, all commissions, discounts and other fees and
charges owed with respect to letters of credit and net interest costs under
interest rate hedging agreements) and amortization (including, without
limitation, the amortization of intangibles of any kind and acquired
technology), but in each case only to the extent included in the determination
of such net income (or net loss); plus (c) all charges for foreign, federal,
state and local taxes




--------------------------------------------------------------------------------




paid or accrued for such period on or measured by income, but in each case only
to the extent included in the determination of such net income (or net loss);
plus (d) all non-cash losses, expenses or charges, including without limitation,
for stock compensation for directors, officers, employees and consultants and
impairment charges or write-off of goodwill or intangibles for such period, but
in each case only to the extent included in the determination of such net income
(or net loss) and to the extent such non-cash losses, expenses or charges are
not reserved for cash charges to be taken in the future but prior to the
Maturity Date; plus (e) all customary costs and expenses incurred in connection
with the issuance, prepayment or amendment or refinancing of any indebtedness
permitted under this Agreement, but in each case only to the extent included in
the determination of such net income (or net loss); provided that net income (or
net loss) shall be computed for all of the foregoing purposes without giving
effect to extraordinary, non-recurring, non-cash gains or losses.


“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing. Notwithstanding the foregoing, neither
Convertible Debt Securities nor Permitted Call Spread Swap Agreements shall
constitute Equity Interests.


“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower or any Subsidiary thereof within the meaning
of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code
for purposes of provisions relating to Section 412 of the Code).


“ERISA Event” means any of the following: (a) a Reportable Event (as defined in
ERISA) with respect to a Pension Plan; (b) the incurrence by Borrower or an
ERISA Affiliate of any liability with respect to a withdrawal by Borrower or any
ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer (as defined in Section
4001(a)(2) of ERISA) or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA; (c) the incurrence by Borrower or any
ERISA Affiliate of any liability with respect to a complete or partial
withdrawal by Borrower or any ERISA Affiliate from a Multiemployer Plan or the
receipt by Borrower or an ERISA Affiliate of notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Plan amendment as a termination under Sections 4041 or 4041A
of ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition that constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon Borrower or
any ERISA Affiliate.


“Event of Default” has the meaning ascribed thereto in Section 7.1 hereof.


“Exchange Act” means the Securities Exchange Act of 1934.


“Foreign Subsidiary” of a Person means a Subsidiary of such Person that is
organized under the laws of a country (or political subdivision thereof) other
than the United States (or any state or other political subdivision thereof).
Unless otherwise specified, all references herein to a “Foreign Subsidiary” or
to “Foreign Subsidiaries” shall refer to a Foreign Subsidiary or Foreign
Subsidiaries of Borrower.


“Foreign Subsidiary Holdco” means any Subsidiary organized under the laws of a
jurisdiction located in the United States of America substantially all of the
assets of which consist of Equity Interests in “controlled foreign corporations”
as defined in Section 957 of the Code.


“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances and
consistently applied.


“Guarantor” means any Person who is required pursuant to the terms hereof to be
a guarantor of the payment and performance of the Obligations.


“Guaranty” means a Continuing Guaranty in substantially the form of Exhibit A
hereto.






--------------------------------------------------------------------------------




“Immaterial Subsidiary” of a Person means a Subsidiary of such Person so long as
(i) the unconsolidated total assets of such Subsidiary represent not more than
five percent (5%) of the consolidated assets of Borrower and (ii) the
unconsolidated total revenue of such Subsidiary represents not more than five
percent (5%) of the consolidated revenue of Borrower.


“Indemnified Party” has the meaning ascribed thereto in Section 8.3(b) hereof.


“Lien” means any mortgage, pledge, hypothecation, assignment for security,
deposit arrangement in the nature of a security interest, encumbrance, lien
(statutory or other), charge, or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale or other title retention agreement
and any easement, right of way or other encumbrance on title to real property).


“Line of Credit” has the meaning ascribed thereto in Section 2.1(a) hereof.


“Line of Credit Note” has the meaning ascribed thereto in Section 2.1(a) hereof.


“Loan Documents” means this Agreement, the Line of Credit Note and each
contract, instrument and other document required hereby or at any time hereafter
delivered by Borrower or any Guarantor to Bank in connection herewith.


“Material Adverse Effect” means, with respect to Borrower and its Subsidiaries,
(a) a material adverse effect on the operations, business, assets, properties,
liabilities (actual or contingent) or condition (financial or otherwise) of
Borrower and its Subsidiaries, taken as a whole, (b) a material impairment of
the ability of any such Person to perform its obligations under the Loan
Documents to which it is a party, (c) a material impairment of the rights and
remedies of Bank under any Loan Document or (d) an impairment of the legality,
validity, binding effect or enforceability against Borrower or any Guarantor of
any Loan Document to which it is a party.


“Maturity Date” has the meaning ascribed thereto in Section 2.1(a) hereof.


“Moody’s” means Moody’s Investors Service, Inc.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which Borrower or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.


“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the advances made under the
Line of Credit, and (b) all other fees and commissions (including attorneys’
fees), charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by Borrower, the Guarantors and each of
their respective Subsidiaries to Bank, in each case under any Loan Document, of
every kind, nature and description, direct or indirect, absolute or contingent,
due or to become due, contractual or tortious, liquidated or unliquidated, and
whether or not evidenced by any note and including interest and fees that accrue
after the commencement by or against Borrower, any Guarantor or any Subsidiary
thereof of any proceeding under any Debtor Relief Law, or under any state or
federal law granting relief to debtors, whether now or hereafter in effect,
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.


“PBGC” means the Pension Benefit Guaranty Corporation.


“Pension Plan” means any “employee pension benefit plan” (as that term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or during the preceding five plan years, has made
or been obligated to make contributions.


“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise) by Borrower of (i) all or substantially all of the
operating assets of any Person, (ii) all or substantially all of the Equity
Interests in a Person or (iii) a division or line of business of a Person, in
each case so long as all of the following conditions are satisfied: (a) the
acquisition is consummated in compliance in all material respects with
applicable law and Borrower’s organizational documents; (b) such acquisition
consists of stock or assets of other business entities in the same or
substantially similar business as Borrower and its Subsidiaries or a business
reasonably related or incidental thereto, or that constitutes a reasonable
extension thereof; (c) after giving effect to the acquisition, no Default or
Event of Default shall exist, including with respect to the financial covenants
contained in Section 5.9 hereof on a pro forma basis as if such acquisition had
occurred on the first day of the most recent fiscal quarter of Borrower for
which financial statements have been delivered under Section 5.3 hereof; (d)
Borrower shall have notified Bank not




--------------------------------------------------------------------------------




less than ten (10) days prior to the consummation of such acquisition and
furnished to Bank such details as to such acquisition (including sources and
uses of funds therefor) as Bank reasonably requests, and, if the consideration
for such acquisition exceeds One Hundred Million Dollars ($100,000,000), 3 year
historical financial information and 3 year pro forma financial forecasts of the
acquired business on a stand alone basis as well as of Borrower on a
consolidated basis after giving effect to the acquisition and covenant
compliance calculations reasonably satisfactory to Bank demonstrating
satisfaction of the condition described in clause (c) above; and (e) immediately
following such acquisition, Borrower’s total unrestricted (other than restricted
cash held by Bank or its affiliates) unencumbered cash, cash equivalents and
marketable securities, on a consolidated basis, shall be not less than Five
Hundred Million Dollars ($500,000,000.00).


“Permitted Call Spread Swap Agreements” means (a) any Swap Agreement (including,
but not limited to, any bond hedge transaction or capped call transaction)
pursuant to which Borrower acquires an option requiring the counterparty thereto
to deliver to Borrower shares of common stock of Borrower, the cash value of
such shares or a combination thereof from time to time upon exercise of such
option and (b) any Swap Agreement pursuant to which Borrower issues to the
counterparty thereto warrants to acquire common stock of Borrower (whether such
warrant is settled in shares, cash or a combination thereof), in each case
entered into by Borrower in connection with the issuance of Convertible Debt
Securities; provided that (i) the terms, conditions and covenants of each such
Swap Agreement shall be such as are customary for Swap Agreements of such type
(as determined by the Board of Directors of Borrower in good faith) and (ii) in
the case of clause (b) above, such Swap Agreement would be classified as an
equity instrument in accordance with GAAP, and the settlement of such Swap
Agreement does not require Borrower to make any payment in cash or cash
equivalents that would disqualify such Swap Agreement from so being classified
as an equity instrument.


“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
ninety (90) days for securities (i) described in clause (a) above, or (ii)
included in the investment policy described in clause (g) below and, in each
case, entered into with a financial institution satisfying the criteria
described in clause (c) above;
(e)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;
(f)    cash denominated in U.S. Dollars, Pounds Sterling, euro or, in the case
of any Foreign Subsidiary, such local currencies held by it from time to time in
the ordinary course of business; and
(g)    any other investments permitted by Borrower’s investment policy as such
policy is in effect, and as disclosed to Bank, prior to the Closing Date and as
amended, restated, supplemented or otherwise modified from time to time (it
being understood that any changes to the investments permitted under such policy
shall constitute Permitted Investments for purposes of this Agreement only with
the consent (such consent not to be unreasonably withheld) of Bank).


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.


“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by Borrower or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, Borrower or any ERISA
Affiliate for the benefit of any current or former employees of Borrower or any
ERISA Affiliate and with respect to which Borrower or




--------------------------------------------------------------------------------




any ERISA Affiliate has or may have any liability or obligation, in each case
for which Borrower or any ERISA Affiliate makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions.


“Rules” has the meaning ascribed thereto in Section 8.11(b) hereof.


“SEC” means the United States Securities and Exchange Commission.


“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.


“Specified Convertible Debt Securities” means Borrower’s 3.00% convertible
senior notes due May 1, 2027.


“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than 50% of the voting stock, membership interests or other equity interests (in
the case of Persons other than corporations), is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof. Unless the context otherwise clearly requires, references
herein to a “Subsidiary” refer to a Subsidiary of Borrower.


“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions.


“United States” and “U.S.” mean the United States of America.


SECTION 1.2.    INTERPRETATION. For all purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires: (a) terms
used in this Agreement include, as appropriate, all genders and the plural as
well as the singular; (b) references to this Agreement include any and all
Exhibits and Schedules hereto; (c) references to words such as “herein,”
“hereof” and the like shall refer to this Agreement as a whole and not to any
particular part or Section herein; (d) any defined term which relates to a
document referenced in this Agreement shall include within its definition any
amendments, modifications, renewals, restatements, extensions, supplements or
substitutions in effect through the date of this Agreement but shall not include
within its definition any renewals, restatements, extensions, supplements or
substitutions after the date of this Agreement to the extent it is prohibited by
this Agreement; (e) references to any statute or regulation are to be construed
as including all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting the statute or regulation; (f) any
defined term which relates to a Person shall include within its definition the
successors and permitted assigns of such Person; and (g) the Recitals hereto,
including terms defined therein, are incorporated hereby by reference and
acknowledged to be true, correct and accurate by the parties hereto. If at any
time any change in GAAP would affect the computation of any financial ratio,
financial covenant or other requirement set forth in any Loan Document, and
either Borrower or Bank shall so request, Bank and Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP; provided that, until so amended:
(i) such financial ratio, financial covenant or other requirement shall continue
to be computed in accordance with GAAP prior to such change therein; and
(ii) Borrower shall provide to Bank financial statements and other documents
required under this Agreement or as reasonably requested setting forth a
reconciliation between calculations of such financial ratio, financial covenant
or other requirement made before and after giving effect to such change in GAAP.


Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made in a manner such that any
obligations relating to a lease that was accounted for by such Person as an
operating lease as of the Closing Date and any similar lease entered into after
the Closing Date by Borrower or any Subsidiary shall be accounted for as
obligations relating to an operating lease and not as capital lease obligations.


ARTICLE II
CREDIT TERMS


SECTION 2.1.    LINE OF CREDIT.


(a)    Line of Credit. Subject to the terms and conditions of this Agreement,
Bank hereby agrees to make advances to Borrower from time to time up to and
including October 22, 2015 (the “Maturity Date”), not to exceed at any time the
aggregate outstanding principal amount of One Hundred Million Dollars
($100,000,000.00) (the “Line of Credit”), the proceeds of which shall be used
for working capital and general corporate purposes of Borrower and its
Subsidiaries. Borrower’s obligation to repay




--------------------------------------------------------------------------------




advances under the Line of Credit shall be evidenced by a promissory note dated
as of October 23, 2013 (the “Line of Credit Note”), all terms of which are
incorporated herein by this reference.
    
(b)    Borrowing and Repayment. Borrower may from time to time during the term
of the Line of Credit borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions contained herein or in the Line of Credit Note; provided however,
that the total outstanding borrowings under the Line of Credit shall not at any
time exceed the maximum principal amount available thereunder, as set forth
above.


(c)    Termination. This Agreement may be terminated prior to the Maturity Date
by written notice by Borrower to Bank, so long as on the date of such
termination Borrower has paid and satisfied all Obligations (other than
contingent indemnity obligations not yet due and payable) in full in cash;
provided that, all obligations that are expressly specified in this Agreement to
survive the termination of this Agreement shall so survive the termination of
this Agreement and the payment in full of the obligations of Borrower hereunder
and under the other Loan Documents. Such termination shall be effective on the
date specified in Borrower’s notice to Bank, which date must be at least three
(3) business days after the date such written notice of termination is given to
Bank. The notice of termination may state that such notice is conditioned upon
the occurrence of one or more events specified therein and may be revoked by
Borrower (by written notice to Bank) if such condition is not satisfied.


SECTION 2.2.    INTEREST/FEES.


(a)    Interest. The outstanding principal balance of each advance made under
the Line of Credit shall bear interest at the rate of interest set forth in the
Line of Credit Note.


(b)    Computation and Payment. Interest shall be computed on the basis of a
360-day year, actual days elapsed. Interest shall be payable at the times and
place set forth in the Line of Credit Note.


SECTION 2.3.    COMPENSATING BALANCES. Borrower shall maintain with Bank average
free collected Stagecoach Sweep deposit balances, separate of any account
balances used to offset service or other charges as shown on Borrower’s monthly
Account Analysis from Bank, calculated on a quarterly basis, equal to
$30,000,000.00.


SECTION 2.4.    COLLECTION OF PAYMENTS. Borrower shall pay Bank all principal,
interest and fees due under each credit subject hereto by wire transfer or
otherwise in immediately available funds. Unless Bank shall otherwise direct,
all such payments shall be made by means of wire transfer of funds through the
Federal Reserve Wire System to Bank’s account at: Wells Fargo Bank N.A., Denver,
CO, Bnf: Denver WLS, ABA: 121000248, Account: 00027124050720, Text: Cust Name,
Obligor #TBD, Obligation #TBD, or such other address as Bank may specify in
writing from time to time.


SECTION 2.5.    GUARANTIES. The payment and performance of all Obligations shall
be guaranteed jointly and severally by each present and future direct or
indirect Subsidiary of Borrower that is not a Foreign Subsidiary, a Foreign
Subsidiary Holdco or an Immaterial Subsidiary; provided that Borrower agrees
that (i) the aggregate assets of Domestic Subsidiaries that are not Guarantors
shall at no time exceed ten percent (10%) of the total consolidated assets of
Borrower and (ii) the aggregate revenue of Domestic Subsidiaries that are not
Guarantors shall at no time exceed ten percent (10%) of the total consolidated
revenue of Borrower. All such guaranty obligations shall be evidenced by and
subject to the terms of a Guaranty. If (i) the aggregate assets of Domestic
Subsidiaries that are not Guarantors shall at any time exceed ten percent (10%)
of the total consolidated assets of Borrower or (ii) the aggregate revenue of
Domestic Subsidiaries that are not Guarantors shall at any time exceed ten
percent (10%) of the total consolidated revenue of Borrower, then Borrower will
cause sufficient Domestic Subsidiaries to become Guarantors pursuant to
Section 5.12 to eliminate such excess.


ARTICLE III
REPRESENTATIONS AND WARRANTIES


Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall be deemed made on the Closing Date and on such dates specified in
Section 4.2(a) hereof until the full and final payment, and satisfaction and
discharge, of all obligations of Borrower to Bank subject to this Agreement.


SECTION 3.1.    LEGAL STATUS. Borrower is a corporation, duly incorporated and
existing and in good standing under the laws of Delaware, and is qualified or
licensed to do business (and is in good standing as a foreign corporation, if
applicable) in all jurisdictions in which such qualification or licensing is
required, except where the failure to so qualify or to be so licensed could not
reasonably be expected to result in a Material Adverse Effect.






--------------------------------------------------------------------------------




SECTION 3.2.    AUTHORIZATION AND VALIDITY. This Agreement and each of the other
Loan Documents have been duly authorized by Borrower or the Guarantors party
thereto, as applicable, and upon their execution and delivery in accordance with
the provisions hereof and thereof will constitute legal, valid and binding
agreements and obligations of Borrower or such Guarantors, enforceable in
accordance with their respective terms except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
moratorium and other laws affecting creditor’s rights generally and by equitable
principles (regardless of whether enforcement is sought in equity or at law).


SECTION 3.3.    NO VIOLATION. The execution, delivery and performance by
Borrower of each of the Loan Documents to which it is a party do not violate any
provision of any applicable law or regulation, or contravene any provision of
the Certificate of Incorporation or By-Laws of Borrower, or result in any breach
of or default under any contract, obligation, indenture or other instrument to
which Borrower is a party or by which Borrower may be bound, except where such
breach or default could not reasonably be expected to have a Material Adverse
Effect.


SECTION 3.4.    LITIGATION. There are no pending, or to Borrower’s knowledge
threatened in writing, actions, claims, investigations, suits or proceedings by
or before any governmental authority, arbitrator, court or administrative agency
which could reasonably be expected to have a Material Adverse Effect, other than
those disclosed by Borrower to Bank in writing prior to the date hereof or as
disclosed in Borrower’s filings with the SEC prior to the date hereof.


SECTION 3.5.    CORRECTNESS OF FINANCIAL STATEMENT. The annual financial
statements of Borrower for the fiscal year ended June 30, 2013, and all interim
financial statements delivered to Bank since said date, true copies of which
have been delivered by Borrower to Bank prior to the date hereof, (a) are
complete and correct and present fairly in all material respects the financial
condition of Borrower, (b) disclose all liabilities of Borrower that are
required to be reflected or reserved against under GAAP, whether liquidated or
unliquidated, fixed or contingent, and (c) have been prepared in accordance with
GAAP. Since the dates of such financial statements there has been no material
adverse change in the financial condition of Borrower and its Subsidiaries,
taken as a whole, nor has Borrower mortgaged, pledged, granted a security
interest in or otherwise encumbered any of its assets or properties except in
favor of Bank or as otherwise permitted by this Agreement or by Bank in writing.


SECTION 3.6.    INCOME TAX RETURNS. Borrower has no knowledge of any pending
assessments or adjustments of its income tax payable with respect to any year
that could reasonably be expected to result in a Material Adverse Effect.


SECTION 3.7.    NO SUBORDINATION. There is no agreement, indenture, contract or
instrument to which Borrower is a party or by which Borrower may be bound that
requires the subordination in right of payment of any of Borrower’s obligations
subject to this Agreement to any other obligation of Borrower.


SECTION 3.8.    PERMITS, FRANCHISES. Borrower possesses, or can obtain rights to
use, all permits, consents, approvals, franchises and licenses required and
rights to all trademarks, trade names, patents, and fictitious names, if any,
necessary to enable it to conduct the business in which it is now engaged in
compliance with applicable law, except where the failure to so possess such
permits, consents, approvals, franchises, licenses or rights could not
reasonably be expected to result in a Material Adverse Effect.


SECTION 3.9.    ERISA. Borrower is in compliance in all material respects with
all applicable provisions of ERISA in respect of each Plan; Borrower has
performed in all material respects all obligations required to be performed by
Borrower under each Plan and has no knowledge of any material violation by
Borrower under any Plan; no Reportable Event as defined in ERISA has occurred
and is continuing with respect to any Plan initiated by Borrower; Borrower has
met its minimum funding requirements under ERISA with respect to each Plan; and
each Plan will be able to fulfill its benefit obligations as they come due in
accordance with the Plan documents and under GAAP.


SECTION 3.10.    ENVIRONMENTAL MATTERS. Except as disclosed by Borrower to Bank
in writing prior to the date hereof or in Borrower’s filings with the SEC,
Borrower is in compliance in all material respects with all applicable federal
or state environmental, hazardous waste, health and safety statutes, and any
rules or regulations adopted pursuant thereto, which govern or affect any of
Borrower’s operations and/or properties, including without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Superfund Amendments and Reauthorization Act of 1986, the Federal Resource
Conservation and Recovery Act of 1976, and the Federal Toxic Substances Control
Act, as any of the same may be amended, modified or supplemented from time to
time. To Borrower’s knowledge, none of the operations of Borrower is the subject
of any federal or state investigation evaluating whether any remedial action
involving a material expenditure is needed to respond to a release of any toxic
or hazardous waste or substance into the environment that could reasonably be
expected to result in a Material Adverse Effect. Borrower has no material
contingent liability in connection with any release of any toxic or hazardous
waste or substance into the environment.




--------------------------------------------------------------------------------






ARTICLE IV
CONDITIONS


SECTION 4.1.    CONDITIONS OF INITIAL EXTENSION OF CREDIT. The obligation of
Bank to extend any credit contemplated by this Agreement is subject to the
fulfillment to Bank’s satisfaction of all of the following conditions (the first
date on which all of the conditions precedent in this Section 4.1 are satisfied
(or waived in accordance with Section 8.1 hereof) is referred to herein as the
“Closing Date”):


(a)    Approval of Bank Counsel. All legal matters incidental to the extension
of credit by Bank shall be satisfactory to Bank’s counsel.


(b)    Documentation. Bank shall have received, in form and substance
satisfactory to Bank, each of the following, duly executed:


(i)    This Agreement.
(ii)    Revolving Line of Credit Note.
(iii)    Corporate Resolution: Borrowing.
(iv)    Certificate of Incumbency.
(v)    Such other documents as Bank may require under any other Section of this
Agreement.


(c)    Financial Condition. There shall have been no material adverse change, as
determined by Bank, in the financial condition or business of Borrower and its
Subsidiaries, taken as a whole.


SECTION 4.2.    CONDITIONS OF EACH EXTENSION OF CREDIT. The obligation of Bank
to make each extension of credit requested by Borrower hereunder shall be
subject to the fulfillment to Bank’s satisfaction of each of the following
conditions precedent on the relevant date of such extension of credit:


(a)    Compliance. The representations and warranties of Borrower and the
Guarantors contained herein and in each of the other Loan Documents shall be
true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects, on and as of the date of the signing of this Agreement and on the date
of such extension of credit by Bank pursuant hereto, with the same effect as
though such representations and warranties had been made on and as of each such
date (except for any such representation and warranty that by its terms is made
only as of an earlier date, which representation and warranty shall remain true
and correct in all material respects as of such earlier date, except for any
such representation and warranty that is qualified by materiality or reference
to Material Adverse Effect, which such representation and warranty shall be true
and correct in all respects as of such earlier date).


(b)    No Existing Default. On and as of the date of the signing of this
Agreement and on the date of such extension of credit by Bank pursuant hereto,
no Default or Event of Default shall have occurred and be continuing or shall
exist.


(c)    Documentation. Bank shall have received all additional documents which
may be reasonably required by Bank in connection with such extension of credit.


Each request for an extension of credit by Borrower hereunder shall be deemed to
be a representation and warranty that the conditions specified in Section 4.2(a)
and Section 4.2(b) have been satisfied on and as of the date of the making of
the applicable extension of credit.


ARTICLE V
AFFIRMATIVE COVENANTS


Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any Obligations (other than contingent indemnity
obligations not yet due) of Borrower to Bank under any of the Loan Documents
remain outstanding, Borrower shall, and shall cause each of its Subsidiaries to,
unless Bank otherwise consents in writing:


SECTION 5.1.    PUNCTUAL PAYMENTS. Punctually pay all principal, interest, fees
or other liabilities due under any of the Loan Documents at the times and place
and in the manner specified therein






--------------------------------------------------------------------------------




SECTION 5.2.    ACCOUNTING RECORDS. Maintain adequate books and records from
which financial statements may be prepared in accordance with GAAP, and permit
any representative of Bank, at any reasonable time and upon reasonable prior
notice, to inspect, audit and examine such books and records, to make copies of
the same, and to inspect the properties of Borrower and its Subsidiaries.


SECTION 5.3.    FINANCIAL STATEMENTS. Provide to Bank all of the following:


(a)    not later than 120 days after and as of the end of each fiscal year of
Borrower, (i) a copy of Borrower’s Annual Report on Form 10-K as filed with the
SEC and (ii) audited financial statements of Borrower and its Subsidiaries
prepared in accordance with GAAP and reported on by independent certified public
accountants of recognized national standing, to include the unqualified opinion
of such accountants, balance sheet, income statement, statement of cash flows
and all footnotes required by GAAP;


(b)    not later than 60 days after and as of the end of each fiscal quarter of
Borrower, Borrower’s Quarterly Report on Form 10-Q filed with the SEC;


(c)    not later than 5 days after the delivery of each annual and quarterly
financial statement of Borrower required hereby, a certificate of the chief
executive officer or chief financial officer of Borrower, substantially in the
form of Exhibit B hereto, that (i) said financial statements fairly present in
all material respects the financial condition and results of operations of
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP (which certificate requirement shall be satisfied by the
certifications regarding Borrower’s financial statements included in or as
exhibits to Borrower’s Quarterly Report on Form 10-Q or Annual Report on Form
10-K, as applicable) and (ii) there exists no Default or Event of Default; and


(d)    from time to time such other information as Bank may reasonably request.


SECTION 5.4.    COMPLIANCE. Preserve and maintain all licenses, permits,
governmental approvals, rights, privileges and franchises necessary for the
conduct of its business; and comply with the provisions of all documents
pursuant to which Borrower and its Subsidiaries are organized and/or which
govern Borrower’s and its Subsidiaries’ continued existence and with the
requirements of all laws, rules, regulations and orders of any governmental
authority applicable to Borrower, its Subsidiaries and/or their businesses, in
each case except where the failure to so preserve, maintain or comply could not
reasonably be expected to result in a Material Adverse Effect.


SECTION 5.5.    INSURANCE. Maintain insurance with financially sound and
reputable insurance companies against at least such risks and in at least such
amounts as are customarily maintained by similar businesses and as may be
required by applicable law (including, without limitation, hazard and business
interruption insurance).


SECTION 5.6.    FACILITIES. Keep all properties useful or necessary to
Borrower’s and its Subsidiaries businesses in good repair and condition,
ordinary wear and tear excepted, and from time to time make necessary repairs,
renewals and replacements thereto so that such properties shall be fully and
efficiently preserved and maintained.


SECTION 5.7.    TAXES AND OTHER LIABILITIES. Pay and discharge when due any and
all indebtedness, obligations, assessments and taxes, both real or personal,
including without limitation federal and state income taxes and state and local
property taxes and assessments that, if not paid, could reasonably be expected
to result in a Material Adverse Effect, except (a) such as Borrower and its
Subsidiaries may in good faith contest or as to which a bona fide dispute may
arise, and (b) for which Borrower and its Subsidiaries have set aside adequate
reserves with respect thereto in accordance with GAAP.


SECTION 5.8.    LITIGATION. Promptly give notice in writing to Bank of any
litigation pending or threatened in writing against Borrower or any Subsidiary
that could reasonably be expected to result in a Material Adverse Effect.


SECTION 5.9.    FINANCIAL CONDITION. Maintain Borrower’s financial condition as
follows using GAAP consistently applied and used consistently with prior
practices (except to the extent modified by the definitions herein):


(a)    EBITDA not less than $75,000,000.00 for each fiscal quarter, determined
as of each fiscal quarter end.


SECTION 5.10.    DEPOSIT ACCOUNTS. Maintain Borrower’s principal deposit
accounts and its other principal domestic, traditional banking relationships
with Bank.


SECTION 5.11.    NOTICE TO BANK. Promptly (but in no event more than five (5)
business days after the occurrence of each such event or matter) give written
notice to Bank in reasonable detail of: (a) the occurrence of any Default or
Event of




--------------------------------------------------------------------------------




Default; (b) any change in the name of Borrower or any Guarantor; (c) the
occurrence and nature of any Reportable Event or Prohibited Transaction, each as
defined in ERISA, or any funding deficiency with respect to any Plan, in each
case that could reasonably be expected to result in a Material Adverse Effect;
or (d) any termination or cancellation of any insurance policy which Borrower or
any Subsidiary is required to maintain unless such insurance policy is replaced
in a manner meeting the requirements of the Loan Documents, or any uninsured or
partially uninsured loss through liability or property damage, or through fire,
theft or any other cause affecting Borrower’s or any Subsidiary’s property in
excess of an aggregate of One Hundred Million Dollars ($100,000,000.00).


SECTION 5.12.    SUBSIDIARY GUARANTIES. Promptly, and in any event within thirty
(30) days after the formation or acquisition of a new direct or indirect
Domestic Subsidiary that is a Material Subsidiary, or any event or occurrence
resulting in a Domestic Subsidiary that is an Immaterial Subsidiary no longer
being an Immaterial Subsidiary or required by Section 2.5 hereof to become a
Guarantor, (i) cause such new Subsidiary or former Immaterial Subsidiary to
execute and deliver a Guaranty in accordance with Section 2.5 hereof; and (ii)
execute and deliver, and cause such Subsidiary to execute and deliver, any other
documents reasonably requested by Bank to confirm the guaranty by such
Subsidiary of Borrower’s obligations hereunder. Any Subsidiary executing a
Guaranty after the date of this Agreement, shall for all purposes hereunder be
deemed a “Guarantor” from and after the date that such Subsidiary executes such
Guaranty.


ARTICLE VI
NEGATIVE COVENANTS


Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any Obligations (other than contingent
indemnity obligations not yet due) of Borrower to Bank under any of the Loan
Documents remain outstanding, Borrower will not, and will not permit any of its
Subsidiaries to, without Bank’s prior written consent:


SECTION 6.1.    USE OF FUNDS. Use any of the proceeds of any credit extended
hereunder except for the purposes stated in Article II hereof.


SECTION 6.2.    OTHER INDEBTEDNESS. Create, incur, assume or permit to exist any
indebtedness for borrowed money, whether secured or unsecured, matured or
unmatured, liquidated or unliquidated, joint or several, except:


(a)
the indebtedness and liabilities of Borrower to Bank;



(b)
purchase money indebtedness (including capital leases) of Borrower and its
Subsidiaries in an aggregate amount not to exceed $50,000,000.00 at any time
outstanding, so long as the aggregate outstanding principal amount of such
indebtedness together with the aggregate outstanding principal amount of all
indebtedness permitted pursuant to Section 6.2(c) hereof outstanding at any time
does not exceed $1,000,000,000.00;



(c)
(i) the Specified Convertible Debt Securities and (ii) other unsecured
indebtedness (so long as all such indebtedness has a final stated maturity date
that occurs after the maturity date of the Line of Credit) of Borrower and its
Subsidiaries not otherwise permitted pursuant to this Section in an aggregate
outstanding principal amount (taken together with the aggregate outstanding
principal amount of the Specified Convertible Debt Securities) not to exceed
$1,000,000,000.00 at any time outstanding; provided that the aggregate
outstanding principal amount of indebtedness incurred under this Section 6.2(c)
together with the aggregate outstanding principal amount of all indebtedness
permitted pursuant to Section 6.2(b) hereof outstanding at any time shall not
exceed $1,000,000,000.00;



(d)
unsecured intercompany indebtedness between Borrower and any of its Subsidiaries
or between Subsidiaries (i) existing as of, and disclosed in writing to Bank
prior to, the Closing Date, and (ii) created, incurred or assumed after the
Closing Date provided that, in the case of any such intercompany indebtedness
owing by any Subsidiary that is not a Guarantor to Borrower or any Guarantor,
immediately following the creation, incurrence or assumption thereof, Borrower’s
total unrestricted (other than restricted cash held by Bank or its affiliates)
unencumbered cash, cash equivalents and marketable securities, on a consolidated
basis, is not less than Five Hundred Million Dollars ($500,000,000.00); and



(e)
indebtedness of any Foreign Subsidiaries in an aggregate principal amount at any
time outstanding not to exceed $100,000,000.00.



SECTION 6.3.    GUARANTIES. Guarantee or become liable in any way as surety,
endorser (other than as endorser of negotiable instruments for deposit or
collection in the ordinary course of business), accommodation endorser or
otherwise for any




--------------------------------------------------------------------------------




liabilities or obligations of any other Person, except (i) any of the foregoing
in favor of Bank, (ii) customary indemnification obligations incurred in the
ordinary course of business, (iii) guarantees of liabilities or obligations
(other than indebtedness for borrowed money) of Borrower or any of its
Subsidiaries entered into in the ordinary course of business, (iv) keep wells
entered into by Borrower in respect of its Subsidiaries in the ordinary course
of business and (v) guarantees of indebtedness of Borrower or any Subsidiary
permitted by Section 6.2 this Agreement.


SECTION 6.4.    MERGER, CONSOLIDATION, TRANSFER OF ASSETS. Merge into or
consolidate with any other entity other than (i) in connection with a Permitted
Acquisition or (ii) any Subsidiary may merge with another Subsidiary or with
Borrower so long as, if Borrower or any Guarantor is a party thereto, Borrower,
a Guarantor or a Person that becomes a Guarantor concurrently with such
transaction is the surviving Person; make any substantial change in the nature
of Borrower’s or any Subsidiary’s business as conducted as of the date hereof;
acquire all or substantially all of the assets of any other entity, except for a
Permitted Acquisition; nor sell, lease, transfer or otherwise dispose of all or
a substantial or material portion of Borrower’s and its Subsidiaries assets,
taken as a whole, except in the ordinary course of its business.


SECTION 6.5.    LOANS, ADVANCES, INVESTMENTS. Make any loans or advances to or
investments in any Person, except:
(a)    loans, advances and investments existing as of, and disclosed in writing
to Bank prior to, the Closing Date;
(b)    any loan, advance or investment made after the Closing Date so long as,
immediately following the making of such loan, advance or investment, Borrower’s
total unrestricted (other than restricted cash held by Bank or its affiliates)
unencumbered cash, cash equivalents and marketable securities, on a consolidated
basis, is not less than Five Hundred Million Dollars ($500,000,000.00);
(c)    (i) investments constituting Permitted Investments at the time made and
(ii) investments existing as of the date hereof and disclosed in writing to
Bank;
(d)    investments by Borrower and its Subsidiaries existing on the date hereof
in the Equity Interests of its Subsidiaries;
(e)    Guarantees permitted by Section 6.3;
(f)    intercompany indebtedness permitted by Section 6.2;
(g)    extensions of credit in the nature of accounts receivable (including
intercompany receivables and intercompany charges of expenses) or notes
receivable arising from the grant of trade credit in the ordinary course of
business and any prepayments and other credits to suppliers or vendors made in
the ordinary course of business, and investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss or in connection
with a bankruptcy or reorganization;
(h)    advances to officers, directors and employees of Borrower and
Subsidiaries made in the ordinary course of business and substantially
consistent with past practice for travel, entertainment, relocation, commission
advances and analogous ordinary business purposes;
(i)    investments arising under (i) any Permitted Call Spread Swap Agreement or
(ii) any Swap Agreement entered into to hedge or mitigate risks to which
Borrower or any Subsidiary has actual exposure or to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of Borrower or any Subsidiary and not for speculative
purposes;
(j)    to the extent constituting investments, pledges and deposits permitted
pursuant to clauses (b)(v) and (b)(vi) of Section 6.7; and
(k)    investments of any Person that becomes a Subsidiary after the date
hereof, provided that (i) such investments exist at the time that such Person
becomes a Subsidiary and (ii) such investments were not made in anticipation of
such Person becoming a Subsidiary.


SECTION 6.6.    DIVIDENDS, DISTRIBUTIONS, DEBT RETIREMENT. Declare or pay any
dividend or distribution either in cash, stock or any other property on
Borrower’s stock now or hereafter outstanding, nor redeem, retire, repurchase or




--------------------------------------------------------------------------------




otherwise acquire any shares of any class of Borrower’s stock now or hereafter
outstanding, nor voluntarily prepay or voluntarily early retire prior to the
scheduled maturity thereof any indebtedness for borrowed money, if, with respect
to any of the foregoing, immediately following such action, Borrower’s total
unrestricted (other than restricted cash held by Bank or its affiliates)
unencumbered cash, cash equivalents and marketable securities, on a consolidated
basis, would be less than Five Hundred Million Dollars ($500,000,000.00).
Notwithstanding the foregoing, (i) Borrower may declare and pay dividends with
respect to its stock payable in additional shares of Borrower’s stock,
(ii) Borrower may redeem, retire, repurchase or otherwise acquire shares of its
stock pursuant to and in accordance with stock option plans or other benefit
plans for management, employees or other eligible services providers of Borrower
and its Subsidiaries approved by Borrower’s board of directors, (iii) with
respect to any stockholders rights plan approved by Borrower’s board of
directors, Borrower may distribute rights pursuant to such stockholder rights
plan or redeem such rights in accordance with the terms of such stockholder
rights plan, (iv) Borrower may repurchase fractional shares of its stock arising
out of stock dividends, splits or combinations, business combinations or
conversion or exercise of convertible securities, (v) Borrower may make payments
in connection with the retention of stock in payment of withholding taxes in
connection with equity-based compensation plans entered into in the ordinary
course of business, (vi) Borrower may receive or accept the return to Borrower
of stock constituting a portion of the purchase price consideration in
settlement of indemnification claims, (vii) Borrower may make cash payments in
lieu of fractional shares in connection with the conversion of any Equity
Interests, and (viii) Borrower may perform its obligations and exercise its
rights under the Specified Convertible Debt Securities or any Permitted Call
Spread Swap Agreement.


SECTION 6.7.    PLEDGE OF ASSETS. Mortgage, pledge, grant or permit to exist a
Lien upon all or any portion of Borrower’s or any Subsidiary’s property and
assets now owned or hereafter acquired, except (a) any of the foregoing in favor
of Bank and (b) (i) Liens on property (1) of any Subsidiary which are in
existence at the time that such Subsidiary is acquired pursuant to a Permitted
Acquisition, (2) of Borrower or any of its Subsidiaries existing at the time
such property or assets are purchased or otherwise acquired by Borrower or such
Subsidiary thereof pursuant to a transaction permitted pursuant to this
Agreement, provided that, with respect to each of the foregoing clauses (1) and
(2), (A) such Liens are not incurred in connection with, or in anticipation of,
such Permitted Acquisition, purchase or other acquisition, (B) such Liens are
applicable only to specific property, (C) such Liens are not “blanket” or all
asset Liens, (D) such Liens do not attach to any other property of Borrower or
any of its Subsidiaries and (E) the indebtedness secured by such Liens is
permitted under this Agreement, (iii) Liens imposed by law for taxes that are
not yet due or are being contested in compliance with Section 5.7, (iv)
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, landlord’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than thirty (30) days or
are being contested in compliance with Section 5.7, (v) pledges and deposits
made in the ordinary course of business in compliance with workers’
compensation, unemployment insurance and other social security laws or
regulations (including pledges or deposits securing liability for reimbursement
or indemnity arrangements and letter of credit or bank guaranty reimbursement
arrangements with respect thereto), (vi) deposits to secure the performance of
bids, trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business, (vii) judgment Liens in respect of judgments that
do not constitute an Event of Default under Section 7.1(f), (viii) easements,
zoning restrictions, rights-of-way and similar encumbrances on real property
imposed by law or arising in the ordinary course of business that do not secure
any monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of Borrower
or any Subsidiary, (ix) leases or subleases granted to other Persons and not
interfering in any material respect with the business of the lessor or
sublessor, (x) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection within the
importation of goods, (xi) Liens on insurance proceeds securing the premium of
financed insurance proceeds, (xii) licenses of intellectual property given in
the ordinary course of business (including, intercompany licensing of
intellectual property between Borrower and any Subsidiary and between
Subsidiaries in connection with cost-sharing arrangements, distribution,
marketing, make-sell or other similar arrangements), (xiii) any interest or
title of a lessor or sublessor under any lease of real property or personal
property, (xiv) Liens in existence on the Closing Date and described on
Schedule 6.7, and the replacement, renewal or extension thereof, provided that
the scope of any such Lien shall not be increased, or otherwise expanded, to
cover any additional property or type of asset, as applicable, beyond that in
existence on the Closing Date, except for products and proceeds of the
foregoing, (xv) security interests on fixed or capital assets (and any
additions, accessions, parts, improvements and attachments thereto and the
proceeds thereof) acquired, constructed or improved by Borrower or any
Subsidiary, provided that (A) such security interests secure indebtedness
permitted by Section 6.2(b), (B) such security interests and the indebtedness
secured thereby are incurred prior to or within one hundred eighty (180) days
after such acquisition or the completion of such construction or improvement,
and (C) the indebtedness secured thereby does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets, (xvi) Liens arising as a
matter of law or created in the ordinary course of business in the nature of (A)
normal and customary rights of setoff and bankers’ liens upon deposits of cash
in favor of banks or other depository institutions and (B) Liens securing
reasonable and customary fees for services in favor of banks, securities
intermediaries or other depository institutions, (xvii) customary Liens granted
in favor of a trustee to secure fees and other amounts owing to such trustee
under an indenture or other agreement pursuant to indebtedness not otherwise
prohibited under this Agreement, (xviii) deposits as security for contested
taxes or contested import or customs duties, (xix) Liens securing any overdraft
and related liabilities arising in the ordinary course of business from
treasury, depository or cash management services or automated clearing house




--------------------------------------------------------------------------------




transfers of funds, (xx) Liens on specific items of inventory or other goods and
the proceeds thereof securing obligations in respect of documentary letters of
credit or bankers’ acceptances issued or created for the account of Borrower or
any Subsidiary in the ordinary course of business to facilitate the purchase,
shipment or storage of such inventory or other goods, (xxi) Liens of a
collecting bank arising in the ordinary course of business under Section 4-208
of the Uniform Commercial Code in effect in the State of New York (or, if
applicable, the corresponding section of the Uniform Commercial Code in effect
in the relevant jurisdiction), in each case covering only the items being
collected upon, (xxii) Liens on assets of Foreign Subsidiaries securing
indebtedness permitted by Section 6.02(e), (xxiii) Liens on any cash earnest
money deposit made by Borrower or any Subsidiary in connection with any letter
of intent or acquisition agreement that is not prohibited by this Agreement,
(xxiv) any encumbrance or restriction with respect to the transfer of Equity
Interests in any joint venture or similar arrangement pursuant to the terms
thereof, and (xxv) Liens on assets of Borrower and its Subsidiaries not
otherwise permitted above so long as the aggregate principal amount of the
indebtedness and other obligations secured by such Liens does not at any time
exceed One Hundred Million Dollars ($100,000,000).


SECTION 6.8.    TRANSACTIONS WITH AFFILIATES. Enter into any transaction with
any affiliate of Borrower or any of its Subsidiaries, except upon fair and
reasonable terms no less favorable to Borrower or such Subsidiary than would
obtain in a comparable arm’s length transaction with a Person not an affiliate
of Borrower or such Subsidiary; provided that the foregoing shall not restrict
(a) reasonable and customary fees paid to, and the reimbursement of reasonable
out-of-pocket expenses incurred by (to the extent incurred in such person’s
capacity as a member of the board of directors or similar governing body),
members of the board of directors (or similar governing body) of Borrower or its
Subsidiaries; (b) compensation arrangements, indemnification arrangements and
benefit plans for directors, officers and other employees of Borrower and its
Subsidiaries entered into or maintained or established in the ordinary course of
business; (c) employment and severance agreements or arrangements entered into
by Borrower or any Subsidiary in the ordinary course of business; (d)
transactions between or among Borrower or any Subsidiary; (e) advances made to
officers, directors and employees of Borrower or any Subsidiary in the ordinary
course of business for travel, entertainment, relocation, commission advances
and other analogous ordinary business purposes; and (f) payments and
transactions permitted by Section 6.6.


SECTION 6.9.    NO FURTHER NEGATIVE PLEDGES; RESTRICTIVE AGREEMENTS.


(a)    Enter into, assume or be subject to any agreement prohibiting or
otherwise restricting the creation or assumption of any Lien upon its properties
or assets, whether now owned or hereafter acquired, or requiring the grant of
any security for such obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Loan Documents, (ii)
pursuant to any document or instrument governing indebtedness incurred pursuant
to Section 6.2(b) hereof (provided that any such restriction contained therein
relates only to the asset or assets financed thereby), (iii) customary
restrictions in connection with any Lien permitted pursuant to Section 6.7
hereof or any document or instrument governing any such Lien (provided that any
such restriction contained therein relates only to the asset or assets subject
to such Lien), (iv) customary restriction and conditions in agreements relating
to the sale of a Subsidiary or assets pending such sale, (v) customary
provisions in leases, licenses and other contracts restricting the assignment,
subletting or encumbrance thereof, (vi) restrictions or conditions in any
indenture, agreement, document, instrument or other arrangement relating to the
assets or business of a Subsidiary existing prior to the consummation of the
Permitted Acquisition or other acquisition pursuant to which such Subsidiary was
acquired, so long as such restrictions or conditions are not created in
connection with, or in anticipation of, such Permitted Acquisition or
acquisition, (vii) contractual restrictions or encumbrances in effect on the
date hereof, (viii) customary net worth or similar financial maintenance
provisions contained in real property leases entered into by any Subsidiary,
(ix) restrictions on any cash or other deposits of customers of Borrower, which
cash or deposits are delivered to Borrower, imposed by such customers of
Borrower or any Subsidiary under contracts entered into in the ordinary course
of business, (x) restrictions under any arrangement with any governmental
authority imposed on any Foreign Subsidiary in connection with governmental
grants, financial aid, tax holidays or similar benefits or economic interests,
or (xi) pursuant to any document or agreement governing indebtedness incurred
pursuant to Section 6.2(c) hereof.


(b)    Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of Borrower, any Guarantor
or any Subsidiary thereof to (i) pay dividends or make any other distributions
to Borrower, any Guarantor or any Subsidiary on its Equity Interests or with
respect to any other interest or participation in, or measured by, its profits,
(ii) pay any indebtedness or other obligation owed to Borrower or any Guarantor
or (iii) make loans or advances to Borrower or any Guarantor, except in each
case for such encumbrances or restrictions existing under or by reason of (A)
this Agreement and the other Loan Documents, (B) applicable law, (C) pursuant to
any document or agreement governing indebtedness incurred pursuant to
Section 6.2(c) or Section 6.2(e), (D) restrictions or conditions in any
indenture, agreement, document, instrument or other arrangement relating to the
assets or business of a Subsidiary existing prior to the consummation of the
Permitted Acquisition or other acquisition pursuant to which such Subsidiary was
acquired, so long as such restrictions or conditions are not created in
connection with, or in anticipation of, such Permitted Acquisition or
acquisition, (E) contractual restrictions or encumbrances in effect on the date
hereof, (F) customary net worth or similar financial maintenance provisions
contained in real




--------------------------------------------------------------------------------




property leases entered into by any Subsidiary, (G) restrictions on any cash or
other deposits imposed by customers of Borrower or any Subsidiary under
contracts entered into in the ordinary course of business and (H) restrictions
under any arrangement with any governmental authority imposed on any Foreign
Subsidiary in connection with governmental grants, financial aid, tax holidays
or similar benefits or economic interests.


(c)    Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of Borrower, any Guarantor
or any Subsidiary thereof to (i) sell, lease or transfer any of its properties
or assets to Borrower or any Guarantor or (ii) act as Borrower or a Guarantor
pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extension thereof, except in each case for such encumbrances or
restrictions existing under or by reason of (A) this Agreement and the other
Loan Documents, (B) applicable law, (C) any document or instrument governing
indebtedness incurred pursuant to Section 6.2(b) hereof (provided that any such
restriction contained therein relates only to the asset or assets acquired in
connection therewith), (D) any Lien permitted pursuant to Section 6.7 hereof or
any document or instrument governing any such Lien (provided that any such
restriction contained therein relates only to the asset or assets subject to
such Lien), (E) obligations that are binding on a Subsidiary at the time such
Subsidiary first becomes a Subsidiary of Borrower, so long as such obligations
are not entered into in contemplation of such Person becoming a Subsidiary,
(F) customary restrictions contained in an agreement related to the sale of
property (to the extent such sale is permitted pursuant to Section 6.4 hereof)
that limit the transfer of such property pending the consummation of such sale,
(G) customary restrictions in leases, subleases, licenses and sublicenses or
asset sale agreements otherwise permitted by this Agreement so long as such
restrictions relate only to the assets subject thereto, (H) customary provisions
restricting assignment of any agreement entered into in the ordinary course of
business, (I) restrictions pursuant to any document or agreement governing
indebtedness incurred pursuant to Section 6.2(c) or Section 6.2(e), and
(J) restrictions under any arrangement with any governmental authority imposed
on any Foreign Subsidiary in connection with governmental grants, financial aid,
tax holidays or similar benefits or economic interests.


ARTICLE VII
EVENTS OF DEFAULT


SECTION 7.1.    The occurrence of any of the following shall constitute an
“Event of Default” under this Agreement:


(a)    (i) Borrower shall fail to pay when due any principal payable under any
of the Loan Documents or (ii) Borrower shall fail to pay when due any interest,
fees or other amounts payable under any of the Loan Documents and such failure
shall continue unremedied for five (5) business days.


(b)    Any financial statement or certificate furnished to Bank in connection
with, or any representation or warranty made by Borrower or any Guarantor under
this Agreement or any other Loan Document shall prove to be incorrect, false or
misleading in any material respect when furnished or made.


(c)    Any default in the performance of or compliance with any obligation,
agreement or other provision (i) contained in Article VI of this Agreement or
(ii) otherwise contained herein or in any other Loan Document (other than those
specifically described as an “Event of Default” in this section 7.1), and with
respect to any such default described in this Section 7.1(c)(ii) that by its
nature can be cured, such default shall continue for a period of thirty (30)
days from its occurrence.


(d)    (i) Any default, beyond any applicable grace period, in the payment or
performance of one or more obligations, or any defined event of default, under
the terms of one or more contracts, instruments or documents (other than any of
the Loan Documents), pursuant to which Borrower or any Subsidiary, or any
combination of Borrower and its Subsidiaries, has incurred any indebtedness for
borrowed money to any Person or Persons (including Bank), whether direct or
contingent, having an aggregate principal amount of more than One Hundred
Million Dollars ($100,000,000.00), the effect of which default or defined event
of default is to cause, or to permit the holder or holders of such indebtedness
to cause, such indebtedness to become due and payable prior to its stated
maturity, or required to be prepaid or repurchased prior to the stated maturity
thereof; or (ii) any default, beyond any applicable grace period, in the payment
or performance of one or more obligations, or any defined event of default,
under the terms of one or more contracts, instruments or documents (other than
any of the Loan Documents), pursuant to which Borrower or any Subsidiary, or any
combination of Borrower and its Subsidiaries, has incurred any indebtedness for
borrowed money to Bank, whether direct or contingent, having an aggregate
principal amount of more than One Million Dollars ($1,000,000.00), the effect of
which default or defined event of default is to cause, or to permit the holder
or holders of such indebtedness to cause, such indebtedness to become due and
payable prior to its stated maturity, or required to be prepaid or repurchased
prior to the stated maturity thereof, and with respect to any such default
described in this Section 7.1(d)(ii), such default or event of default shall
continue for a period of twenty (20) days from its occurrence.


(e)    Borrower or any Material Subsidiary shall become insolvent, or shall
suffer or consent to or apply for the appointment of a receiver, trustee,
custodian or liquidator of itself or any of its property, or shall generally
fail to pay its debts as




--------------------------------------------------------------------------------




they become due, or shall make a general assignment for the benefit of
creditors; Borrower or any Material Subsidiary shall file a voluntary petition
in bankruptcy, or seeking reorganization, in order to effect a plan or other
arrangement with creditors or any other relief under any Debtor Relief Law,
whether now or hereafter in effect; or Borrower or any Material Subsidiary shall
file an answer admitting the jurisdiction of the court and the material
allegations of any involuntary petition under any Debtor Relief Law; or Borrower
or any Material Subsidiary shall be adjudicated a bankrupt, or an order for
relief shall be entered against Borrower or any Material Subsidiary by any court
of competent jurisdiction under any Debtor Relief Law; or any involuntary
petition or proceeding pursuant to any Debtor Relief Law is filed or commenced
against Borrower or any Material Subsidiary and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding.


(f)    There is entered against Borrower or any Subsidiary a final judgment or
order for the payment of money in an aggregate amount exceeding One Hundred
Million Dollars ($100,000,000.00) (to the extent not covered by independent
third party insurance as to which the insurer does not dispute coverage) and (A)
enforcement proceedings are commenced by any creditor upon such judgment or
order or (B) there is a period of thirty (30) consecutive days during which such
judgment shall remain unvacated, undischarged, unsatisfied or a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect.


(g)    The dissolution or liquidation of Borrower or any Guarantor if a
corporation, partnership, joint venture or other type of entity; or Borrower or
any such Guarantor, or any of its directors, stockholders or members, shall take
action seeking to effect the dissolution or liquidation of Borrower or such
Guarantor.


(h)    Any Change in Control shall occur.


(i)    An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in a Material
Adverse Effect.


(j)    Any provision of this Agreement or any provision of any other Loan
Document shall for any reason cease to be valid and binding on Borrower, any
Guarantor or any Subsidiary thereof party thereto or any such Person shall so
state in writing.


SECTION 7.2.    REMEDIES. Upon the occurrence and during the continuance of any
Event of Default: (a) all indebtedness of Borrower under each of the Loan
Documents, any term thereof to the contrary notwithstanding, shall at Bank’s
option and without notice become immediately due and payable without
presentment, demand, protest or notice of dishonor, all of which are hereby
expressly waived by Borrower; (b) the obligation, if any, of Bank to extend any
further credit under any of the Loan Documents shall immediately cease and
terminate; and (c) Bank shall have all rights, powers and remedies available
under each of the Loan Documents, or accorded by law. All rights, powers and
remedies of Bank may be exercised at any time by Bank and from time to time
after the occurrence and during the continuance of an Event of Default, are
cumulative and not exclusive, and shall be in addition to any other rights,
powers or remedies provided by law or equity.


ARTICLE VIII
MISCELLANEOUS


SECTION 8.1.    NO WAIVER. No delay, failure or discontinuance of Bank in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy. Any waiver, permit, consent or approval of any
kind by Bank of any breach of or default under any of the Loan Documents must be
in writing and shall be effective only to the extent set forth in such writing.


SECTION 8.2.    NOTICES. All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:


BORROWER:    LINEAR TECHNOLOGY CORPORATION
1630 McCarthy Boulevard
Milpitas, California 95035-7417
Attn: Paul Coghlan
Fax: (408) 434-0507


BANK:    WELLS FARGO BANK, NATIONAL ASSOCIATION
121 South Market Street, Third Floor
San Jose, California 95113-2293
Attn: Karen Byler, Relationship Manager




--------------------------------------------------------------------------------




Fax: (866) 494-8765
    
or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.


SECTION 8.3.    COSTS AND EXPENSES; INDEMNIFICATION.


(a)    Costs, Expenses and Attorneys’ Fees. Borrower shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys’ fees (to include documented
outside counsel fees and all allocated costs of Bank’s in-house counsel),
expended or incurred by Bank in connection with (a) the negotiation and
preparation of this Agreement and the other Loan Documents, Bank’s continued
administration hereof and thereof, and the preparation of any amendments and
waivers hereto and thereto, (b) the enforcement of Bank’s rights and/or the
collection of any amounts which become due to Bank under any of the Loan
Documents, and (c) the prosecution or defense of any action in any way related
to any of the Loan Documents, including without limitation, any action for
declaratory relief, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including any of the foregoing incurred
in connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to Borrower or any other Person.


(b)    Indemnification. Borrower agrees to indemnify and hold harmless Bank, its
officers, directors, employees and agents (each an “Indemnified Party”) from and
against any and all claims, damages, losses, liabilities, costs or expenses
whatsoever which an Indemnified Party may incur or be subject to (or which may
be claimed against an Indemnified Party by any Person) by reason of or in
connection with the execution and delivery of and consummation and performance
of the transactions contemplated by this Agreement, the Line of Credit Note or
any other Loan Document; provided, however, that Borrower shall not be required
to indemnify any Indemnified Party for any claims, damages, losses, liabilities,
costs or expenses to the extent, but only to the extent, any of the foregoing
are caused by the willful misconduct or gross negligence of such Indemnified
Party. Nothing in this Section 8.3 is intended to limit the obligations of
Borrower to pay its obligations under this Agreement or the other Loan
Documents. The provisions of this Section 8.3 shall survive the termination of
this Agreement and the payment in full of the obligations of Borrower hereunder
and under the other Loan Documents.


SECTION 8.4.    SUCCESSORS, ASSIGNMENT. This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interests or rights hereunder without
Bank’s prior written consent. Bank reserves the right to sell, assign, transfer,
negotiate or grant participations in all or any part of, or any interest in,
Bank’s rights and benefits under each of the Loan Documents; provided that Bank
shall give Borrower prompt written notice of any assignment to any person that
is not a United States person (as defined in Section 7701(a)(30) of the Code).


SECTION 8.5.    ENTIRE AGREEMENT; AMENDMENT. This Agreement and the other Loan
Documents constitute the entire agreement between Borrower and Bank with respect
to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof. This Agreement may be amended or modified only in writing signed by each
party hereto.


SECTION 8.6.    NO THIRD PARTY BENEFICIARIES. This Agreement is made and entered
into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other Person shall be a
third party beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any other of the Loan Documents to
which it is not a party.


SECTION 8.7.    TIME. Time is of the essence of each and every provision of this
Agreement and each other of the Loan Documents.


SECTION 8.8.    SEVERABILITY OF PROVISIONS. If any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.


SECTION 8.9.    COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
Agreement.






--------------------------------------------------------------------------------




SECTION 8.10.    GOVERNING LAW. This Agreement shall be governed by and
construed in accordance with the laws of the State of California.


SECTION 8.11.    ARBITRATION.


(a)    Arbitration. The parties hereto agree, upon demand by any party, to
submit to binding arbitration all claims, disputes and controversies between or
among them (and their respective employees, officers, directors, attorneys, and
other agents), whether in tort, contract or otherwise in any way arising out of
or relating to any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination. Any party who fails or refuses to submit to arbitration
following a demand by any other party shall bear all costs and expenses incurred
by such other party in compelling arbitration of any dispute. Nothing contained
herein shall be deemed to be a waiver by any party that is a bank of the
protections afforded to it under 12 U.S.C. §91 or any similar applicable state
law.


(b)    Governing Rules. Any arbitration proceeding will (i) proceed in a
location in California selected by the American Arbitration Association (“AAA”);
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”). If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.


(c)    No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.


(d)    Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of California or a neutral retired judge of the
state or federal judiciary of California, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of California and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the California Rules of Civil Procedure or other applicable
law. Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction. The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.


(e)    Discovery. In any arbitration proceeding, discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.






--------------------------------------------------------------------------------




(f)    Class Proceedings and Consolidations. No party hereto shall be entitled
to join or consolidate disputes by or against others in any arbitration, except
parties who have executed any Loan Document, or to include in any arbitration
any dispute as a representative or member of a class, or to act in any
arbitration in the interest of the general public or in a private attorney
general capacity.


(g)    Payment Of Arbitration Costs And Fees. The arbitrator shall award all
costs and expenses of the arbitration proceeding.


(h)    Real Property Collateral; Judicial Reference. Notwithstanding anything
herein to the contrary, no dispute shall be submitted to arbitration if the
dispute concerns indebtedness secured directly or indirectly, in whole or in
part, by any real property unless (i) the holder of the mortgage, lien or
security interest specifically elects in writing to proceed with the
arbitration, or (ii) all parties to the arbitration waive any rights or benefits
that might accrue to them by virtue of the single action rule statute of
California, thereby agreeing that all indebtedness and obligations of the
parties, and all mortgages, liens and security interests securing such
indebtedness and obligations, shall remain fully valid and enforceable. If any
such dispute is not submitted to arbitration, the dispute shall be referred to a
referee in accordance with California Code of Civil Procedure Section 638 et
seq., and this general reference agreement is intended to be specifically
enforceable in accordance with said Section 638. A referee with the
qualifications required herein for arbitrators shall be selected pursuant to the
AAA’s selection procedures. Judgment upon the decision rendered by a referee
shall be entered in the court in which such proceeding was commenced in
accordance with California Code of Civil Procedure Sections 644 and 645.


(i)    Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the dispute shall
control. This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.


(j)    Small Claims Court. Notwithstanding anything herein to the contrary, each
party retains the right to pursue in Small Claims Court any dispute within that
court’s jurisdiction. Further, this arbitration provision shall apply only to
disputes in which either party seeks to recover an amount of money (excluding
attorneys’ fees and costs) that exceeds the jurisdictional limit of the Small
Claims Court.






--------------------------------------------------------------------------------




SECTION 8.12. CONFIDENTIALITY OF BORROWER INFORMATION. Bank agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to Bank’s and Bank’s affiliates’ officers,
directors, employees, and agents, including, but not limited to, accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by, or required to be disclosed to, any regulatory
or similar authority purporting to have jurisdiction over Bank or its
affiliates’ officers, directors, employees, and agents (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies under this Agreement, under any
other Loan Document, or any suit, action or proceeding relating to this
Agreement, any other Loan Document or the enforcement or defense of its rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section 8.12, to (i) any actual or
prospective assignee of or participant in any of Bank’s rights or obligations
under this Agreement and the other Loan Documents or (ii) any actual or
prospective counterparty (or its affiliates’ officers, directors, employees, and
agents, including, but not limited to, accountants, legal counsel and other
advisors) to any swap or derivative transaction relating to Borrower or any of
its respective obligations, (g) with the consent of Borrower, (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section 8.12 or (ii) becomes available to Bank or any of its
affiliates from a third party that is not, to such Person’s knowledge, subject
to confidentiality obligations to Borrower, (i) to governmental regulatory
authorities in connection with any regulatory examination of Bank or in
accordance with Bank’s regulatory compliance policy if Bank deems necessary for
the mitigation of claims by those authorities against Bank or any of its
subsidiaries or affiliates, or (j) to the extent that such Information is
independently developed by Bank. For purposes of this Section, “Information”
shall mean all information received from Borrower and related to Borrower or its
business, other than any such information that is available to Bank on a
nonconfidential basis prior to its disclosure by Borrower; provided that, in the
case of information received from Borrower or any subsidiary thereof after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 8.12 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.


[Continues With Signatures On Next Page]






    




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.


LINEAR TECHNOLOGY
  CORPORATION


By:/s/ Paul Coghlan
Paul Coghlan
Chief Financial Officer
WELLS FARGO BANK,
  NATIONAL ASSOCIATION


By:/s/ Karen Byler
Karen Byler
Senior Vice President





--------------------------------------------------------------------------------




EXHIBIT A


FORM OF CONTINUING GUARANTY




TO:    WELLS FARGO BANK, NATIONAL ASSOCIATION


1.    GUARANTY; DEFINITIONS. In consideration of any credit or other financial
accommodation heretofore, now or hereafter extended or made to LINEAR TECHNOLOGY
CORPORATION, a Delaware corporation (“Borrower”), by WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Bank”), and for other valuable consideration, the undersigned
[__________] (“Guarantor”), jointly and severally unconditionally guarantees and
promises to pay to Bank, or order, on demand in lawful money of the United
States of America and in immediately available funds, any and all Indebtedness
of Borrower to Bank. The term “Indebtedness” as used herein means the
“Obligations” as such term is defined in the Credit Agreement, dated as of
October 23, 2013, between Borrower and Bank (as the same may be amended,
restated, modified or otherwise supplemented from time to time, the “Credit
Agreement”). This Guaranty is a guaranty of payment and not collection.


2.    SUCCESSIVE TRANSACTIONS; REVOCATION; OBLIGATION UNDER OTHER GUARANTIES.
This is a continuing guaranty and all rights, powers and remedies hereunder
shall apply to all past, present and future Indebtedness of Borrower to Bank,
including that arising under successive transactions which shall either continue
the Indebtedness, increase or decrease it, or from time to time create new
Indebtedness after all or any prior Indebtedness has been satisfied, and
notwithstanding the dissolution, liquidation or bankruptcy of Borrower or
Guarantor or any other event or proceeding affecting Borrower or Guarantor. This
Guaranty shall not apply to any new Indebtedness created after actual receipt by
Bank of written notice of its revocation as to such new Indebtedness; provided
however, that loans or advances made by Bank to Borrower after revocation under
commitments existing prior to receipt by Bank of such revocation, and
extensions, renewals or modifications, of any kind, of Indebtedness incurred by
Borrower or committed by Bank prior to receipt by Bank of such revocation, shall
not be considered new Indebtedness. Any such notice must be sent to Bank by
registered U.S. mail, postage prepaid, addressed to its office at 121 South
Market Street, Third Floor, San Jose, California 95113-2293, or at such other
address as Bank shall from time to time designate. Any payment by Guarantor
shall not reduce Guarantor’s maximum obligation hereunder unless written notice
to that effect is actually received by Bank at or prior to the time of such
payment. The obligations of Guarantor hereunder shall be in addition to any
obligations of Guarantor under any other guaranties of any liabilities or
obligations of Borrower or any other persons heretofore or hereafter given to
Bank unless said other guaranties are expressly modified or revoked in writing;
and this Guaranty shall not, unless expressly herein provided, affect or
invalidate any such other guaranties.


3.    OBLIGATIONS JOINT AND SEVERAL; SEPARATE ACTIONS; WAIVER OF STATUTE OF
LIMITATIONS; REINSTATEMENT OF LIABILITY. The obligations hereunder are joint and
several and independent of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against Guarantor whether action is
brought against Borrower or any other person, or whether Borrower or any other
person is joined in any such action or actions. Guarantor acknowledges that this
Guaranty is absolute and unconditional, there are no conditions precedent to the
effectiveness of this Guaranty, and this Guaranty is in full force and effect
and is binding on Guarantor as of the date written below, regardless of whether
Bank obtains collateral or any guaranties from others or takes any other action
contemplated by Guarantor. Guarantor waives the benefit of any statute of
limitations affecting Guarantor’s liability hereunder or the enforcement
thereof, and Guarantor agrees that any payment of any Indebtedness or other act
which shall toll any statute of limitations applicable thereto shall similarly
operate to toll such statute of limitations applicable to Guarantor’s liability
hereunder. The liability of Guarantor hereunder shall be reinstated and revived
and the rights of Bank shall continue if and to the extent for any reason any
amount at any time paid on account of any Indebtedness guaranteed hereby is
rescinded or must otherwise be restored by Bank, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, all as though such
amount had not been paid. The determination as to whether any amount so paid
must be rescinded or restored shall be made by Bank in its sole discretion;
provided however, that if Bank chooses to contest any such matter at the request
of Guarantor, Guarantor agrees to indemnify and hold Bank harmless from and
against all costs and expenses, including reasonable attorneys’ fees, expended
or incurred by Bank in connection therewith, including without limitation, in
any litigation with respect thereto.


4.    AUTHORIZATIONS TO BANK. Guarantor authorizes Bank either before or after
revocation hereof, without notice to or demand on Guarantor, and without
affecting Guarantor’s liability hereunder, from time to time to: (a) alter,
compromise, renew, extend, accelerate or otherwise change the time for payment
of, or otherwise change the terms of the Indebtedness or any portion thereof,
including increase or decrease of the rate of interest thereon; (b) take and
hold security for the payment of this Guaranty or the Indebtedness or any
portion thereof, and exchange, enforce, waive, subordinate or release any such
security; (c) apply such security and direct the order or manner of sale
thereof, including without limitation, a non-judicial sale permitted by the
terms of the controlling security agreement, mortgage or deed of trust, as Bank
in its discretion may determine; (d) release or substitute any one or more of
the endorsers or any other guarantors of the Indebtedness, or any portion
thereof, or any other party




--------------------------------------------------------------------------------




thereto; and (e) apply payments received by Bank from Borrower to any
Indebtedness of Borrower to Bank, in such order as Bank shall determine in its
sole discretion, whether or not such Indebtedness is covered by this Guaranty,
and Guarantor hereby waives any provision of law regarding application of
payments which specifies otherwise. Bank may without notice assign this Guaranty
in whole or in part.


5.    REPRESENTATIONS AND WARRANTIES. Guarantor represents and warrants to Bank
that: (a) this Guaranty is executed at Borrower’s request; (b) except as
permitted by the Credit Agreement, Guarantor shall not, without Bank’s prior
written consent, sell, lease, assign, encumber, hypothecate, transfer or
otherwise dispose of all or a substantial or material part of Guarantor’s assets
other than in the ordinary course of Guarantor’s business or to Borrower or
another guarantor of Borrower’s Indebtedness to Bank; (c) Bank has made no
representation to Guarantor as to the creditworthiness of Borrower; and (d)
Guarantor has established adequate means of obtaining from Borrower on a
continuing basis financial and other information pertaining to Borrower’s
financial condition. Guarantor agrees to keep adequately informed from such
means of any facts, events or circumstances which might in any way affect
Guarantor’s risks hereunder, and Guarantor further agrees that Bank shall have
no obligation to disclose to Guarantor any information or material about
Borrower which is acquired by Bank in any manner.


6.    GUARANTOR’S WAIVERS.


(a)    Guarantor waives any right to require Bank to: (i) proceed against
Borrower or any other person; (ii) marshal assets or proceed against or exhaust
any security held from Borrower or any other person; (iii) give notice of the
terms, time and place of any public or private sale or other disposition of
personal property security held from Borrower or any other person; (iv) take any
other action or pursue any other remedy in Bank’s power; or (v) make any
presentment or demand for performance, or give any notice of nonperformance,
protest, notice of protest or notice of dishonor hereunder or in connection with
any obligations or evidences of indebtedness held by Bank as security for or
which constitute in whole or in part the Indebtedness guaranteed hereunder, or
in connection with the creation of new or additional Indebtedness.


(b)    Guarantor waives any defense to its obligations hereunder based upon or
arising by reason of: (i) any disability or other defense of Borrower or any
other person; (ii) the cessation or limitation from any cause whatsoever, other
than payment in full, of the Indebtedness of Borrower or any other person; (iii)
any lack of authority of any officer, director, partner, agent or any other
person acting or purporting to act on behalf of Borrower which is a corporation,
partnership or other type of entity, or any defect in the formation of any such
Borrower; (iv) the application by Borrower of the proceeds of any Indebtedness
for purposes other than the purposes represented by Borrower to, or intended or
understood by, Bank or Guarantor; (v) any act or omission by Bank which directly
or indirectly results in or aids the discharge of Borrower or any portion of the
Indebtedness by operation of law or otherwise, or which in any way impairs or
suspends any rights or remedies of Bank against Borrower; (vi) any impairment of
the value of any interest in any security for the Indebtedness or any portion
thereof, including without limitation, the failure to obtain or maintain
perfection or recordation of any interest in any such security, the release of
any such security without substitution, and/or the failure to preserve the value
of, or to comply with applicable law in disposing of, any such security; (vii)
any modification of the Indebtedness, in any form whatsoever, including any
modification made after revocation hereof to any Indebtedness incurred prior to
such revocation, and including without limitation the renewal, extension,
acceleration or other change in time for payment of, or other change in the
terms of, the Indebtedness or any portion thereof, including increase or
decrease of the rate of interest thereon; or (viii) any requirement that Bank
give any notice of acceptance of this Guaranty. Until all Indebtedness (other
than contingent amounts not yet due) shall have been paid in full, Guarantor
shall have no right of subrogation, and Guarantor waives any right to enforce
any remedy which Bank now has or may hereafter have against Borrower or any
other person, and waives any benefit of, or any right to participate in, any
security now or hereafter held by Bank. Guarantor further waives all rights and
defenses Guarantor may have arising out of (A) any election of remedies by Bank,
even though that election of remedies, such as a non-judicial foreclosure with
respect to any security for any portion of the Indebtedness, destroys
Guarantor’s rights of subrogation or Guarantor’s rights to proceed against
Borrower for reimbursement, or (B) any loss of rights Guarantor may suffer by
reason of any rights, powers or remedies of Borrower in connection with any
anti-deficiency laws or any other laws limiting, qualifying or discharging
Borrower’s Indebtedness, whether by operation of Sections 726, 580a or 580d of
the Code of Civil Procedure as from time to time amended, or otherwise,
including any rights Guarantor may have to a Section 580a fair market value
hearing to determine the size of a deficiency following any foreclosure sale or
other disposition of any real property security for any portion of the
Indebtedness.


7.    BANK’S RIGHTS WITH RESPECT TO GUARANTOR’S PROPERTY IN BANK’S POSSESSION.
In addition to all liens upon and rights of setoff against the monies,
securities or other property of Guarantor given to Bank by law, Bank shall have
a right of setoff against all monies, securities and other property of Guarantor
now or hereafter in the possession of or on deposit with Bank, whether held in a
general or special account or deposit or for safekeeping or otherwise, and every
such lien and right of setoff may be exercised without demand upon or notice to
Guarantor. No right of setoff shall be deemed to have been waived by any act or
conduct on the part of Bank, or by any neglect to exercise such right of setoff,
or by any delay in so




--------------------------------------------------------------------------------




doing, and every right of setoff shall continue in full force and effect until
such right of setoff is specifically waived or released by Bank in writing.


8.    RESERVED.


9.    REMEDIES; NO WAIVER. All rights, powers and remedies of Bank hereunder are
cumulative. No delay, failure or discontinuance of Bank in exercising any right,
power or remedy hereunder shall affect or operate as a waiver of such right,
power or remedy; nor shall any single or partial exercise of any such right,
power or remedy preclude, waive or otherwise affect any other or further
exercise thereof or the exercise of any other right, power or remedy. Any
waiver, permit, consent or approval of any kind by Bank of any breach of this
Guaranty, or any such waiver of any provisions or conditions hereof, must be in
writing and shall be effective only to the extent set forth in writing.


10.    COSTS, EXPENSES AND ATTORNEYS’ FEES. Guarantor shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys’ fees (to include documented
outside counsel fees and all allocated costs of Bank’s in-house counsel),
expended or incurred by Bank in connection with the enforcement of any of Bank’s
rights, powers or remedies and/or the collection of any amounts which become due
to Bank under this Guaranty, and the prosecution or defense of any action in any
way related to this Guaranty, whether incurred at the trial or appellate level,
in an arbitration proceeding or otherwise, and including any of the foregoing
incurred in connection with any bankruptcy proceeding (including without
limitation, any adversary proceeding, contested matter or motion brought by Bank
or any other person) relating to Guarantor or any other Person.


11.    SUCCESSORS; ASSIGNMENT. This Guaranty shall be binding upon and inure to
the benefit of the heirs, executors, administrators, legal representatives,
successors and assigns of the parties; provided however, that Guarantor may not
assign or transfer any of its interests or rights hereunder without Bank’s prior
written consent (other than pursuant to a merger of Guarantor with Borrower or a
transaction otherwise expressly permitted under the Credit Agreement). Guarantor
acknowledges that Bank has the right to sell, assign, transfer, negotiate or
grant participations in all or any part of, or any interest in, any Indebtedness
of Borrower to Bank and any obligations with respect thereto, including this
Guaranty. In connection therewith, Bank may disclose all documents and
information which Bank now has or hereafter acquires relating to Guarantor
and/or this Guaranty, whether furnished by Borrower, Guarantor or otherwise.
Guarantor further agrees that Bank may disclose such documents and information
to Borrower.


12.    AMENDMENT. This Guaranty may be amended or modified only in writing
signed by Bank and Guarantor.


13.    APPLICATION OF SINGULAR AND PLURAL. In all cases where there is but a
single Borrower, then all words used herein in the plural shall be deemed to
have been used in the singular where the context and construction so require;
and when this Guaranty is executed by more than one Guarantor, the word
“Guarantor” shall mean all or any one or more of them as the context requires.


14.    UNDERSTANDING WITH RESPECT TO WAIVERS; SEVERABILITY OF PROVISIONS.
Guarantor warrants and agrees that each of the waivers set forth herein is made
with Guarantor’s full knowledge of its significance and consequences, and that
under the circumstances, the waivers are reasonable and not contrary to public
policy or law. If any waiver or other provision of this Guaranty shall be held
to be prohibited by or invalid under applicable public policy or law, such
waiver or other provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such waiver or
other provision or any remaining provisions of this Guaranty.


15.    GOVERNING LAW. This Guaranty shall be governed by and construed in
accordance with the laws of the State of California.


16.    ARBITRATION.


(a)    Arbitration. The parties hereto agree, upon demand by any party, to
submit to binding arbitration all claims, disputes and controversies between or
among them (and their respective employees, officers, directors, attorneys, and
other agents), whether in tort, contract or otherwise, in any way arising out of
or relating to this Guaranty and its negotiation, execution, collateralization,
administration, repayment, modification, extension, substitution, formation,
inducement, enforcement, default or termination. In the event of a court ordered
arbitration, the party requesting arbitration shall be responsible for timely
filing the demand for arbitration and paying the appropriate filing fee within
30 days of the abatement order or the time specified by the court. Failure to
timely file the demand for arbitration as ordered by the court will result in
that party’s right to demand arbitration being automatically terminated.






--------------------------------------------------------------------------------




(b)    Governing Rules. Any arbitration proceeding will (i) proceed in a
location in California selected by the American Arbitration Association (“AAA”);
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”). If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.


(c)    No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.


(d)    Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of California or a neutral retired judge of the
state or federal judiciary of California, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of California and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the California Rules of Civil Procedure or other applicable
law. Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction. The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.


(e)    Discovery. In any arbitration proceeding, discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.


(f)    Class Proceedings and Consolidations. No party hereto shall be entitled
to join or consolidate disputes by or against others in any arbitration, except
parties who have executed this Guaranty or any other contract, instrument or
document relating to any Indebtedness, or to include in any arbitration any
dispute as a representative or member of a class, or to act in any arbitration
in the interest of the general public or in a private attorney general capacity.


(g)    Payment Of Arbitration Costs And Fees. The arbitrator shall award all
costs and expenses of the arbitration proceeding.


(h)    Real Property Collateral; Judicial Reference. Notwithstanding anything
herein to the contrary, no dispute shall be submitted to arbitration if the
dispute concerns indebtedness secured directly or indirectly, in whole or in
part, by any real property unless (i) the holder of the mortgage, lien or
security interest specifically elects in writing to proceed with the
arbitration, or (ii) all parties to the arbitration waive any rights or benefits
that might accrue to them by virtue of the single action rule statute of
California, thereby agreeing that all indebtedness and obligations of the
parties, and all mortgages, liens and security interests securing such
indebtedness and obligations, shall remain fully valid and enforceable. If any
such dispute is not submitted to arbitration, the dispute shall be referred to a
referee in accordance with California Code of Civil Procedure Section 638 et
seq.,




--------------------------------------------------------------------------------




and this general reference agreement is intended to be specifically enforceable
in accordance with said Section 638. A referee with the qualifications required
herein for arbitrators shall be selected pursuant to the AAA’s selection
procedures. Judgment upon the decision rendered by a referee shall be entered in
the court in which such proceeding was commenced in accordance with California
Code of Civil Procedure Sections 644 and 645.


(i)    Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to this Guaranty or the subject matter of the dispute shall control.
This arbitration provision shall survive termination, amendment or expiration of
this Guaranty or any relationship between the parties.


(j)    Small Claims Court. Notwithstanding anything herein to the contrary, each
party retains the right to pursue in Small Claims Court any dispute within that
court’s jurisdiction. Further, this arbitration provision shall apply only to
disputes in which either party seeks to recover an amount of money (excluding
attorneys’ fees and costs) that exceeds the jurisdictional limit of the Small
Claims Court.


[Continues With Signatures On Next Page]
    




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned Guarantor has executed this Guaranty as of
_______________, _____.


[_____]


By: ______________________________
Name: ____________________________
Title: _____________________________




--------------------------------------------------------------------------------




EXHIBIT B


FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date: __________, _____


To:    Wells Fargo Bank, National Association


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of October 23, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), between Linear Technology Corporation, a Delaware
corporation (“Borrower”), and Wells Fargo Bank, National Association (the
“Bank”).


The undersigned officer hereby certifies as of the date hereof that he/she is
the [Chief Executive Officer][Chief Financial Officer] of Borrower, and that, as
such, he/she is authorized to execute and deliver this Compliance Certificate to
Bank on the behalf of Borrower, and that:


1.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
Borrower during the accounting period covered by the financial statements
referenced above.


2.    A review of the activities of Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period Borrower performed and observed all its obligations
under the Loan Documents, and


[select one:]


[to the best knowledge of the undersigned during such fiscal period, no Default
or Event of Default has occurred or exists.]


--or--


[the following Defaults or Events of Default have occurred and following is a
list of each such default and its nature and status:]


3.    The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.


IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of _______________, _____.


LINEAR TECHNOLOGY
CORPORATION


By: ____________________
Name: __________________
Title: [Chief Executive Officer][Chief Financial Officer]




--------------------------------------------------------------------------------




SCHEDULE 1 TO
COMPLIANCE CERTIFICATE




CONSOLIDATED EBITDA EXHIBIT As defined per EBITDA1 




Consolidated Quarterly EBITDA is the sum as follows (without duplication):     
A.    Consolidated net income (or net loss)    $_______________
B.    + foreign, local, state, and federal income taxes    $_______________
C.    + consolidated interest expense    $_______________
D.    + depreciation and amortization    $_______________
E.    + all non-cash losses, expenses or charges as defined in Credit
Agreement    $_______________
F.    + all customary costs and expenses in connection with indebtedness
    permitted under the Credit Agreement    $_______________
    
G.    = Consolidated EBITDA    $_______________
Required Minimum Quarterly Consolidated EBITDA is:    $ 75,000,000.00






TOTAL UNRESTRICTED (OTHER THAN RESTRICTED CASH
HELD BY BANK OR ITS AFFILIATES) UNENCUMBERED
CASH, CASH EQUIVALENTS, AND MARKETABLE SECURITIES


A.    Unrestricted unencumbered Cash    $_______________
B.    Restricted unencumbered Cash Held by Bank or its
affiliates    $_______________
C.    + Unrestricted unencumbered Cash Equivalents    $_______________
D.    + Unrestricted unencumbered Marketable Securities    $_______________


E.    = Total unrestricted (other than restricted cash held by Bank
or Its affiliates) unencumbered cash, cash equivalents, and
marketable securities    $_______________




1 definition in Credit Agreement dated as of October 23, 2013




--------------------------------------------------------------------------------




Schedule 6.7


Existing Liens


Filings with the Secretary of State of Delaware naming as debtor LINEAR
TECHNOLOGY CORPORATION:


Secured Party
Original File No.
File Date
Collateral
Banc of America Leasing & Capital, LLC
20090529005
02/18/09
Equipment
Wells Fargo Financial Leasing, Inc.
20091649687
05/26/09
Leased Equipment
Wells Fargo Financial Leasing, Inc.
20091738555
Amended: 07/21/2009
Amended: 08/05/2009
06/02/09
Leased Equipment
Added collateral
Changed Debtor’s address
Wells Fargo Financial Leasing, Inc.
20093876924
12/04/09
Leased Equipment
Wells Fargo Financial Leasing, Inc.
20093877401
12/04/09
Leased Equipment
Wells Fargo Financial Leasing, Inc.
20093878169
12/04/09
Leased Equipment
Wells Fargo Financial Leasing, Inc.
20093878193
12/04/09
Leased Equipment
Wells Fargo Financial Leasing, Inc.
20093971246
12/11/09
Leased Equipment
Wells Fargo Financial Leasing, Inc.
20100176861
01/19/10
Leased Equipment
Wells Fargo Financial Leasing, Inc.
20100266126
01/26/10
Leased Equipment
Wells Fargo Financial Leasing, Inc.
20100290647
01/27/10
Leased Equipment
Wells Fargo Financial Leasing, Inc.
20100007558
03/03/10
Leased Equipment
Wells Fargo Financial Leasing, Inc.
20104616086
12/29/10
Leased Equipment
Wells Fargo Financial Leasing, Inc.
20110050354
01/06/11
Leased Equipment
Wells Fargo Financial Leasing, Inc.
20110083991
01/10/11
Leased Equipment
Wells Fargo Financial Leasing, Inc.
20110293046
01/26/11
Leased Equipment
Wells Fargo Financial Leasing, Inc.
20112870908
07/26/11
Leased Equipment
Wells Fargo Financial Leasing, Inc.
20113161158
08/15/11
Leased Equipment
Wells Fargo Financial Leasing, Inc.
20113198515
08/17/11
Leased Equipment
Wells Fargo Financial Leasing, Inc.
20113207266
08/18/11
Leased Equipment
Wells Fargo Financial Leasing, Inc.
20113207282
08/18/11
Leased Equipment
Wells Fargo Financial Leasing, Inc.
20113207290
08/18/11
Leased Equipment





--------------------------------------------------------------------------------




Wells Fargo Financial Leasing, Inc.
20113306019
08/25/11
Leased Equipment
Wells Fargo Financial Leasing, Inc.
20113404814
09/02/11
Leased Equipment
Wells Fargo Financial Leasing, Inc.
20113416792
09/06/11
Leased Equipment
Ricoh Americas Corporation
20114278894
11/07/11
Leased Equipment
Wells Fargo Financial Leasing, Inc.
20114559541
11/30/11
Leased Equipment
Wells Fargo Financial Leasing, Inc.
20121298050
04/04/12
Leased Equipment
Wells Fargo Financial Leasing, Inc.
20123721703
09/26/12
Leased Equipment
Wells Fargo Financial Leasing, Inc.
20131106690
03/22/13
Leased Equipment
Wells Fargo Financial Leasing, Inc.
20131490292
04/18/13
Leased Equipment
Wells Fargo Financial Leasing, Inc.
20131623967
04/29/13
Leased Equipment
Wells Fargo Financial Leasing, Inc.
20131767459
05/08/13
Leased Equipment
Wells Fargo Financial Leasing, Inc.
20131890525
05/17/13
Leased Equipment





